             Case 1:20-cv-10434 Document 1-16 Filed 12/10/20 Page 1 of 2




                                EXHIBIT P




49024567;5
FILED: NEW YORK COUNTY CLERK 11/24/2020 02:48 PM                                                                                                                INDEX NO. 656014/2020
NYSCEF DOC. NO. 47Case 1:20-cv-10434 Document 1-16 Filed 12/10/20 Page 2 of 2NYSCEF: 11/24/2020
                                                                   RECEIVED




                 SUPREME           COURT OF THE                      STATE         OF          NEW YORK
                 COUNTY           OF NEW YORK

              ARGONAUT              INSURANCE                  COMPANY,
                                                                                                                       Index          No.         656014/2020

                                                        Plaintiff,


                                               v.


           DRIVETRAIN,                        ABC         CORPORATIONS                                I-
                                     LLC;
           10;    and    JOHN      DOES       1-10,


                                                      Defendants.




                                                                 NOTICE                OF APPEARANCE


                       PLEASE       TAKE        NOTICE                that     Bradford              J. Sandler            hereby        appears         in     the   above-captioned



     action       as    counsel    for   Defendant           Drivetrain,               LLC,          and    demands             that        all    documents           be   served      upon



     the   undersigned.


     Dated:        November                 , 2020                       PA                         SKI     STANG              ZIEHL                & JONES             LLP




                                                                             radford           J.    Sandler
                                                                       780       Third          Avenue,             13th      Floor
                                                                       New         York,            NY      10017
                                                                       Telephone:                   (212)      561-7700
                                                                      Facsimile:                (212)       561-7777
                                                                      E-mail:            bsandler@pszjiaw.com



                                                                     Attorney            for        Defendant              Drivetrain,               LLC




           _NY:41612.1 36869/003




                                                                                       1 of 1
